            Exhibit 10.10

THIRD AMENDMENT TO SINGLE TENANT ABSOLUTE NET LEASE
THIS THIRD AMENDMENT TO SINGLE TENANT ABSOLUTE NET LEASE (this “Amendment”) is
entered into as of this 1st day of January, 2016 (the “Third Amendment Date”),
by and between 10165 MCKELLAR COURT, L.P., a California limited partnership
(“Landlord”), and QUIDEL CORPORATION, a Delaware corporation (“Tenant”).
RECITALS
A.WHEREAS, Landlord and Tenant are parties to that certain Single Tenant
Absolute Net Lease dated as of December 20, 1999, as amended by that certain
First Amendment to Single Tenant Absolute Net Lease dated as of December 20,
1999 and that certain Second Amendment to Single Tenant Absolute Net Lease dated
as of December 21, 2009 (collectively as amended, and as the same may have been
further amended, amended and restated, supplemented or modified from time to
time, the “Existing Lease”), whereby Tenant leases certain premises (the
“Premises”) from Landlord consisting of the building located at 10165 McKellar
Court, San Diego, California;
B.WHEREAS, Landlord and Tenant desire to extend the initial Lease Term; and
C.WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.
AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
1.Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined herein.
The Existing Lease, as amended by this Amendment, is referred to collectively
herein as the “Lease.” From and after the date hereof, the term “Lease,” as used
in the Existing Lease, shall mean the Existing Lease, as amended by this
Amendment.
2.Lease Term Extension. As of the Third Amendment Date, the initial Lease Term
is hereby extended for one (1) additional year, and the Initial Lease Term
Expiration Date is hereby amended to be December 31, 2020. From and after the
Third Amendment Date, any references in the Lease to the Lease Term shall mean
the Lease Term as extended pursuant to this Amendment. The extension of the
initial Lease Term set forth in this Amendment shall not constitute Tenant’s
exercise of any of its extension options pursuant to the Existing Lease and such
options remain in full force and effect as set forth in the Existing Lease.
3.Condition of Premises. Tenant acknowledges that (a) it is in possession of and
is fully familiar with the condition of the Premises and, notwithstanding
anything

BioMed Realty form dated 3/27/15



--------------------------------------------------------------------------------



contained in the Lease to the contrary, agrees to take the same in its condition
“as is” as of the Third Amendment Date, and (b) Landlord shall have no
obligation to alter, repair or otherwise prepare the Premises for Tenant’s
continued occupancy of the Premises or to pay for any improvements to the
Premises, except as may be expressly provided in the Lease.
4.Broker. Each of Landlord and Tenant (in such capacity, the “Indemnifying
Party”) represents and warrants to the other party (in such capacity, the
“Indemnified Party”) that the Indemnifying Party has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment and agrees to
reimburse, indemnify, save, defend (at the Indemnified Party’s option and with
counsel reasonably acceptable to the Indemnified Party, at the Indemnifying
Party’s sole cost and expense) and hold harmless the Indemnified Party and its
affiliates and their respective shareholders, members, directors, officers and
employees and their respective successors and assigns for, from and against any
and all cost or liability for compensation claimed by any such broker or agent
employed or engaged by the Indemnifying Party or claiming to have been employed
or engaged by the Indemnifying Party.
5.No Default. Landlord and Tenant each represents, warrants and covenants to the
other that, to the best of its knowledge, neither party is in default of any of
their respective obligations under the Existing Lease and no event has occurred
that, with the passage of time or the giving of notice (or both) would
constitute a default by either Landlord or Tenant thereunder.
6.Notices. Notwithstanding anything in the Lease to the contrary, any notice,
consent, demand, invoice, statement or other communication required or permitted
to be given under the Lease shall be in writing and shall be given by (a)
personal delivery, (b) overnight delivery with a reputable international
overnight delivery service, such as FedEx, or (c) facsimile or email
transmission, so long as such transmission is followed within one (1) business
day by delivery utilizing one of the methods described in (a) or (b). Any such
notice, consent, demand, invoice, statement or other communication shall be
deemed delivered (x) upon receipt, if given in accordance with subsection (a);
(y) one business (1) day after deposit with a reputable international overnight
delivery service, if given if given in accordance with subsection (b); or (z)
upon transmission, if given in accordance with subsection (c). Tenant confirms
that, notwithstanding anything in the Lease to the contrary, notices delivered
to Tenant pursuant to the Lease should be sent to:
Quidel Corporation
12544 High Bluff Drive, Suite 200
San Diego, California 92130
Attention: Randy Steward


7.Effect of Amendment. Except as modified by this Amendment, the Existing Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force and effect and are hereby ratified and affirmed. In
the event of any conflict between the terms contained in this Amendment and the
Existing Lease, the terms herein contained shall supersede and control the
obligations and liabilities of the parties.



2



--------------------------------------------------------------------------------



8.Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment or subletting.
9.Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. Submission of this instrument for examination or signature by Tenant
does not constitute a reservation of or option for a lease, and shall not be
effective as a lease, lease amendment or otherwise until execution by and
delivery to both Landlord and Tenant.
10.Authority. Each of Landlord and Tenant guarantees, warrants and represents
that the individual or individuals signing this Amendment on its behalf have the
power, authority and legal capacity to sign this Amendment on behalf of and to
bind all entities, corporations, partnerships, limited liability companies,
joint venturers or other organizations and entities on whose behalf such
individual or individuals have signed.
11.Counterparts; Facsimile and PDF Signatures. This Amendment may be executed in
one or more counterparts, each of which, when taken together, shall constitute
one and the same document. A facsimile or portable document format (PDF)
signature on this Amendment shall be equivalent to, and have the same force and
effect as, an original signature.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.
LANDLORD:
10165 MCKELLAR COURT, L.P.,
a California limited partnership
By: BMR 10165 McKellar Court GP, LLC, its General Partner
 
 
By:
/s/ Karen A. Sztraicher
 
Name:
Karen A. Sztraicher
 
Its:
Executive VP, Asset Management
 



TENANT:
QUIDEL CORPORATION,
a Delaware corporation
 
 
By:
/s/ Randall Steward
 
Name:
Randall J. Steward
 
Its:
Chief Financial Officer
 

                    









4

